Citation Nr: 1012769	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-39 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the asserted amount of $2,964.00.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1951 to February 
1953.  The Veteran died in December 2006.  The appellant is 
the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is not clear that all pertinent records with respect to 
the pension award and asserted overpayment are in the claims 
folder.  It also appears that the appellant or her 
representative has requested a fuller explanation as to how 
the overpayment arose.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The appellant should be provided 
with an audit of her pension account 
which should include (i) a statement 
detailing the precise period of the 
overpayment at issue; (ii) what she was 
paid for each month of the overpayment; 
(iii) what she should have been paid 
for each such month; and (iv) what her 
income for VA purposes was for the 
period of the overpayment.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, 
the RO should issue a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant 
and her representative.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



